Exhibit 10.1

MagnaChip Semiconductor Corporation

6.625% Senior Notes due 2021

 

 

Exchange and Registration Rights Agreement

July 18, 2013        

Barclays Capital Inc.

As representative of the several Initial Purchasers

named in Schedule I to the Purchase

Agreement (as defined herein)

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, NY 10019

Ladies and Gentlemen:

MagnaChip Semiconductor Corporation, a Delaware corporation (the “Issuer”),
proposes to issue and sell to the Initial Purchasers (as defined herein) upon
the terms set forth in the Purchase Agreement (as defined herein) $225,000,000
in aggregate principal amount of the Issuer’s 6.625% Senior Notes due 2021. As
an inducement to the Intitial Purchasers to enter into the Purchase Agreement
and in satisfaction of a condition to the obligations of the Initial Purchasers
thereunder, the Issuer agrees with the Initial Purchasers for the benefit of
holders (as defined herein) from time to time of the Registrable Securities (as
defined herein) as follows:

1. Certain Definitions. For purposes of this Exchange and Registration Rights
Agreement (this “Agreement”), the following terms shall have the following
respective meanings:

“Base Interest” shall mean the interest that would otherwise accrue on the
Securities under the terms thereof and the Indenture, without giving effect to
the provisions of this Agreement.

The term “broker-dealer” shall mean any broker or dealer registered with the
Commission under the Exchange Act.

“Business Day” shall have the meaning set forth in Rule 13e-4(a)(3) promulgated
by the Commission under the Exchange Act, as the same may be amended or
succeeded from time to time.

“Closing Date” shall mean the date on which the Securities are initially issued.

“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

“EDGAR System” means the EDGAR filing system of the Commission and the rules and
regulations pertaining thereto promulgated by the Commission in Regulation S-T
under the Securities Act and the Exchange Act, in each case as the same may be
amended or succeeded from time to time (and without regard to format).



--------------------------------------------------------------------------------

“Effective Time,” in the case of (i) an Exchange Registration, shall mean the
time and date as of which the Commission declares the Exchange Registration
Statement effective or as of which the Exchange Registration Statement otherwise
becomes effective and (ii) a Shelf Registration, shall mean the time and date as
of which the Commission declares the Shelf Registration Statement effective or
as of which the Shelf Registration Statement otherwise becomes effective.

“Electing Holder” shall mean any holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Issuer in
accordance with Section 3(d)(ii) or Section 3(d)(iii) and the instructions set
forth in the Notice and Questionnaire.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder, as the same
may be amended or succeeded from time to time.

“Exchange Offer” shall have the meaning assigned thereto in Section 2(a).

“Exchange Registration” shall have the meaning assigned thereto in Section 3(c).

“Exchange Registration Statement” shall have the meaning assigned thereto in
Section 2(a).

“Exchange Securities” shall have the meaning assigned thereto in Section 2(a).

“Filing Deadline" shall mean 180 days after the Closing Date.

The term “holder” shall mean each of the Initial Purchasers and other persons
who acquire Securities from time to time (including any successors or assigns),
in each case for so long as such person owns any Securities.

“Indenture” shall mean the trust indenture, dated as of July 18, 2013, between
the Issuer and Wilmington Trust, National Association, as trustee, as the same
may be amended from time to time.

“Initial Purchasers” shall mean the Initial Purchasers named in Schedule I to
the Purchase Agreement.

“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Exhibit A hereto.

The term “person” shall mean a corporation, limited liability company,
association, partnership, organization, business, individual, government or
political subdivision thereof or governmental agency.

“Purchase Agreement” shall mean the Purchase Agreement, dated as of July 15,
2013, between you, as representatives of the Initial Purchasers and the Issuer
relating to the Securities.

“Registrable Securities” shall mean the Securities; provided, however, that a
Security shall cease to be a Registrable Security upon the earliest to occur of
the following: (i) in the circumstances contemplated by Section 2(a), the date
on which the Security has been exchanged for an Exchange Security in an Exchange
Offer as contemplated in Section 2(a) (provided that any Exchange Security that,
pursuant to the last two sentences of

 

2



--------------------------------------------------------------------------------

Section 2(a), is included in a prospectus for use in connection with resales by
broker-dealers shall be deemed to be a Registrable Security with respect to
Sections 5, 6 and 9 until resale of such Registrable Security has been effected
within the Resale Period); (ii) in the circumstances contemplated by
Section 2(b), a Shelf Registration Statement registering such Security under the
Securities Act has been declared or becomes effective and such Security has been
sold or otherwise transferred by the holder thereof pursuant to and in a manner
contemplated by such effective Shelf Registration Statement; (iii) subject to
Section 7(b), such Security is actually sold by the holder thereof pursuant to
Rule 144 under circumstances in which any legend borne by such Security relating
to restrictions on transferability thereof, under the Securities Act or
otherwise, is removed by the Issuer or pursuant to the Indenture; or (iv) such
Security shall cease to be outstanding. For the absence of doubt, Securities
that have been resold pursuant to a private transaction shall remain Registrable
Securities while outstanding until publicly resold in a transaction described in
(i) through (iii).

“Registration Default” shall have the meaning assigned thereto in Section 2(c).

“Registration Default Period” shall have the meaning assigned thereto in
Section 2(c).

“Registration Expenses” shall have the meaning assigned thereto in Section 4.

“Resale Period” shall have the meaning assigned thereto in Section 2(a).

“Restricted Holder” shall mean (i) a holder that is an affiliate of the Issuer
within the meaning of Rule 405, (ii) a holder who acquires Exchange Securities
outside the ordinary course of such holder’s business, (iii) a holder who has
arrangements or understandings with any person to participate in the Exchange
Offer for the purpose of distributing Exchange Securities and (iv) a holder that
is a broker-dealer, but only with respect to Exchange Securities received by
such broker-dealer pursuant to an Exchange Offer in exchange for Registrable
Securities acquired by the broker-dealer directly from the Issuer.

“Rule 144,” “Rule 405”, “Rule 415”, “Rule 424”, “Rule 430B” and “Rule 433” shall
mean, in each case, such rule promulgated by the Commission under the Securities
Act (or any successor provision), as the same may be amended or succeeded from
time to time.

“Securities” shall mean, collectively, the $225,000,000 in aggregate principal
amount of the Issuer’s 6.625% Senior Notes due 2021 to be issued and sold to the
Initial Purchasers, and securities issued in exchange therefor or in lieu
thereof pursuant to the Indenture.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder, as the same may
be amended or succeeded from time to time.

“Shelf Registration” shall have the meaning assigned thereto in Section 2(b).

“Shelf Registration Statement” shall have the meaning assigned thereto in
Section 2(b).

“Special Interest” shall have the meaning assigned thereto in Section 2(c).

“Suspension Period” shall have the meaning assigned thereto in Section 2(b).

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations promulgated by the Commission thereunder, as the
same may be amended or succeeded from time to time.

 

3



--------------------------------------------------------------------------------

“Trustee” shall mean Wilmington Trust, National Association, as trustee under
the Indenture, together with any successors thereto in such capacity.

Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Agreement,
and the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision.

2. Registration Under the Securities Act.

(a) Except as set forth in Section 2(b) below, the Issuer agrees to file under
the Securities Act, on or prior to the Filing Deadline, a registration statement
relating to an offer to exchange (such registration statement, the “Exchange
Registration Statement”, and such offer, the “Exchange Offer”) any and all of
the Securities for a like aggregate principal amount of debt securities issued
by the Issuer, which debt securities are substantially identical to the
Securities, respectively (and are entitled to the benefits of the Indenture),
except that they have been registered pursuant to an effective registration
statement under the Securities Act and do not contain provisions for Special
Interest contemplated in Section 2(c) below (such new debt securities
hereinafter called “Exchange Securities”). The Issuer agrees to use commercially
reasonable efforts to cause the Exchange Registration Statement to become
effective under the Securities Act on or prior to 270 days after the Closing
Date. The Exchange Offer will be registered under the Securities Act on the
appropriate form and will comply with all applicable tender offer rules and
regulations under the Exchange Act. Unless the Exchange Offer would not be
permitted by applicable law or Commission policy, the Issuer further agrees to
use commercially reasonable efforts to (i) commence the Exchange Offer promptly
(but no later than 10 Business Days) following the Effective Time of such
Exchange Registration Statement, (ii) hold the Exchange Offer open for at least
20 Business Days in accordance with Regulation 14E promulgated by the Commission
under the Exchange Act and (iii) exchange Exchange Securities for all
Registrable Securities that have been properly tendered and not withdrawn
promptly following the expiration of the Exchange Offer. The Exchange Offer will
be deemed to have been “completed” only upon the Issuer having exchanged,
pursuant to the Exchange Offer, Exchange Securities for all Registrable
Securities that have been properly tendered and not withdrawn before the
expiration of the Exchange Offer, which shall be on a date that is at least 20
and not more than 30 Business Days following the commencement of the Exchange
Offer. The Issuer agrees (x) to include in the Exchange Registration Statement a
prospectus for use in any resales by any holder of Exchange Securities that is a
broker-dealer and (y) to keep such Exchange Registration Statement effective for
a period (the “Resale Period”) beginning when Exchange Securities are first
issued in the Exchange Offer and ending upon the earlier of the expiration of
the 180th day after the Exchange Offer has been completed or such time as such
broker-dealers no longer own any Registrable Securities. With respect to such
Exchange Registration Statement, such holders shall have the benefit of the
rights and obligations of indemnification and contribution set forth in Section
5.

(b) If (i) on or prior to the time the Exchange Offer is completed existing law
or Commission interpretations are changed such that the debt securities received
by holders other than Restricted Holders in the Exchange Offer for Registrable
Securities are not or would not be, upon receipt, transferable by each such
holder without restriction under the Securities Act, (ii) the Effective Time of
the Exchange Registration Statement is not within 90 days after the Filing
Deadline and the Exchange Offer has not been completed within 30 Business Days
of such Effective Time or (iii) any holder of Registrable Securities notifies
the Issuer prior to the 20th Business Day following the completion of the
Exchange Offer that:

 

4



--------------------------------------------------------------------------------

(A) it is prohibited by law or Commission policy from participating in the
Exchange Offer (including but not limited to its status as a Restricted Holder),
(B) it may not resell the Exchange Securities to the public without delivering a
prospectus and the prospectus contained in the Exchange Registration Statement
is not available for such resales or (C) it is a broker-dealer and owns
Securities acquired directly from the Issuer or an affiliate of the Issuer, then
the Issuer shall, in lieu of (or, in the case of clause (iii), in addition to)
conducting the Exchange Offer contemplated by Section 2(a), use commercially
reasonable efforts to file under the Securities Act no later than 60 days after
the time such obligation to file arises (but there shall be no obligation of the
Issuer to file earlier than the Filing Deadline), a “shelf” registration
statement providing for the registration of, and the sale on a continuous or
delayed basis by the holders of, all of the Registrable Securities, pursuant to
Rule 415 or any similar rule that may be adopted by the Commission (such filing,
the “Shelf Registration” and such registration statement, the “Shelf
Registration Statement”) to cover resales of Securities by Electing Holders. The
Issuer agrees to use commercially reasonable efforts to cause the Shelf
Registration Statement to become or be declared effective no later than 150 days
after such Shelf Registration Statement filing obligation arises (but there
shall be no obligation of the Issuer to cause the Shelf Registration Statement
to become or be declared effective earlier than 270 days after the Closing
Date). The Issuer agrees to use commercially reasonable efforts to keep such
Shelf Registration Statement continuously effective for a period ending on the
earlier of the second anniversary of the Effective Time or such time as there
are no longer any Registrable Securities outstanding. No holder shall be
entitled to be named as a selling securityholder in the Shelf Registration
Statement or to use the prospectus forming a part thereof for resales of
Registrable Securities unless such holder is an Electing Holder. The Issuer
agrees, after the Effective Time of the Shelf Registration Statement and
promptly upon the request of any holder of Registrable Securities that is not
then an Electing Holder, to use commercially reasonable efforts to enable such
holder to use the prospectus forming a part thereof for resales of Registrable
Securities, including, without limitation, any action necessary to identify such
holder as a selling securityholder in the Shelf Registration Statement (whether
by post-effective amendment thereto or by filing a prospectus pursuant to Rules
430B and 424(b) under the Securities Act identifying such holder), provided,
however, that nothing in this sentence shall relieve any such holder of the
obligation to return a completed and signed Notice and Questionnaire to the
Issuer in accordance with Section 3(d)(iii) hereof. The Issuer further agrees to
supplement or make amendments to the Shelf Registration Statement, as and when
required by the rules, regulations or instructions applicable to the
registration form used by the Issuer for such Shelf Registration Statement or by
the Securities Act or rules and regulations thereunder for shelf registration,
and the Issuer agrees to furnish, or cause to be furnished, to each Electing
Holder copies of any such supplement or amendment prior to its being used or
promptly following its filing with the Commission. The Issuer’s obligation to
file a Shelf Registration Statement under clause (i) of this Section 2(b), to
cause such Shelf Registration Statement to become and remain effective and to
comply with its other undertakings in this Section 2(b) shall terminate upon the
completion of the Exchange Offer pursuant to Section 2(a).

Notwithstanding anything to the contrary in this Section 2(b), upon notice to
the Electing Holders, the Issuer may suspend the use or the effectiveness of
such Shelf Registration Statement, or extend the time period in which it is
required to file the Shelf Registration Statement, for up to 30 consecutive days
and up to 60 days in the aggregate, in each case in any 12-month period (a
“Suspension Period”) if the Board of Directors of the Issuer determines that
there is a valid business purpose for suspension of the Shelf Registration
Statement; provided that the Issuer shall promptly notify the Electing Holders
when the Shelf Registration Statement may once again be used or is effective.
The Electing Holders agree

 

5



--------------------------------------------------------------------------------

not to offer or sell any Registrable Securities pursuant to the Shelf
Registration Statement during the Suspension Period. If 100% of the Electing
Holders named or to be named in any Shelf Registration Statement, agree with the
Issuer, the Issuer may delay the filing of such Shelf Registration Statement, as
applicable, without negatively affecting the rights of the Electing Holders
hereunder, and any such agreed upon delay shall be deemed to extend the period
for filing such Shelf Registration Statement, for purposes of Section 2(c)
below.

(c) In the event that (i) the Issuer has not filed the Exchange Registration
Statement or any Shelf Registration Statement on or before the date on which
such registration statement is required to be filed pursuant to Section 2(a) or
Section 2(b) (except as specifically permitted herein during any applicable
Suspension Period in accordance with Section 2(b)), respectively, or (ii) such
Exchange Registration Statement or Shelf Registration Statement has not become
effective or been declared effective by the Commission on or before the date on
which such registration statement is required to become or be declared effective
pursuant to Section 2(a) or Section 2(b), respectively, or (iii) the Exchange
Offer has not been consummated within 30 Business Days after the commencement of
the related Exchange Offer (if the Exchange Offer is then required to be made)
or (iv) any Exchange Registration Statement or Shelf Registration Statement
required by Section 2(a) or Section 2(b) is filed and declared effective but
shall thereafter either be withdrawn or otherwise made unavailable for use by
the Issuer or shall become subject to an effective stop order issued pursuant to
Section 7(d) of the Securities Act suspending the effectiveness of such
registration statement (except as specifically permitted herein with respect to
any Shelf Registration Statement during any applicable Suspension Period in
accordance with Section 2(b)) without being succeeded promptly by an additional
registration statement filed and declared effective (each such event referred to
in clauses (i) through (iv), a “Registration Default” and each period during
which a Registration Default has occurred and is continuing, a “Registration
Default Period”), then, as liquidated damages for such Registration Default,
subject to the provisions of Section 8(b), special interest (“Special
Interest”), in addition to the Base Interest, shall accrue on all Registrable
Securities affected by such Registration Default and then outstanding at a per
annum rate of 0.25% for the first 90 days of the Registration Default Period, at
a per annum rate of 0.50% for the second 90 days of the Registration Default
Period, at a per annum rate of 0.75% for the third 90 days of the Registration
Default Period and at a per annum rate of 1.0% thereafter for the remaining
portion of the Registration Default Period. Within 30 days of the occurrence of
the first Registration Default and within 30 days of the first day of each
subsequent 90-day period until all Registration Defaults have been cured, the
Issuer will provide written notice to the trustee and paying agent stating the
date on which Special Interest started to accrue and the applicable rate of such
Special Interest. Special Interest shall accrue and be payable only with respect
to a single Registration Default at any given time, notwithstanding the fact
that multiple Registration Defaults may exist at such time.

(d) The Issuer shall take all actions necessary or advisable to be taken by it
to ensure that the transactions contemplated herein are effected as so
contemplated.

(e) Any reference herein to a registration statement or prospectus as of any
time shall be deemed to include any document incorporated, or deemed to be
incorporated, therein by reference as of such time; and any reference herein to
any post-effective amendment to a registration statement or to any prospectus
supplement as of any time shall be deemed to include any document incorporated,
or deemed to be incorporated, therein by reference as of such time.

 

6



--------------------------------------------------------------------------------

3. Registration Procedures.

If the Issuer files a registration statement pursuant to Section 2(a) or
Section 2(b), the following provisions shall apply:

(a) At or before the Effective Time of the Exchange Registration or any Shelf
Registration, whichever may occur first, the Issuer shall qualify the Indenture
under the Trust Indenture Act.

(b) In the event that such qualification would require the appointment of a new
trustee under the Indenture, the Issuer shall appoint a new trustee thereunder
pursuant to the applicable provisions of the Indenture.

(c) In connection with the Issuer’s obligations with respect to the registration
of Exchange Securities as contemplated by Section 2(a) (the “Exchange
Registration”), if applicable, the Issuer shall:

(i) prepare and file with the Commission, no later than the Filing Deadline, an
Exchange Registration Statement on any form which may be utilized by the Issuer
and which shall permit the Exchange Offer and resales of Exchange Securities by
broker-dealers during the Resale Period to be effected as contemplated by
Section 2(a), and use commercially reasonable efforts to cause such Exchange
Registration Statement to become effective no later than 90 days after the
Filing Deadline;

(ii) as soon as practicable prepare and file with the Commission such amendments
and supplements to such Exchange Registration Statement and the prospectus
included therein as may be necessary to effect and maintain the effectiveness of
such Exchange Registration Statement for the periods and purposes contemplated
in Section 2(a) and as may be required by the applicable rules and regulations
of the Commission and the instructions applicable to the form of such Exchange
Registration Statement, and promptly provide each broker-dealer holding Exchange
Securities with such number of copies of the prospectus included therein (as
then amended or supplemented), in conformity in all material respects with the
requirements of the Securities Act and the Trust Indenture Act, as such
broker-dealer reasonably may request prior to the expiration of the Resale
Period, for use in connection with resales of Exchange Securities;

(iii) promptly notify each broker-dealer that has requested or received from the
Issuer copies of the prospectus included in such Exchange Registration
Statement, and confirm such advice in writing, (A) when such Exchange
Registration Statement or the prospectus included therein or any prospectus
amendment or supplement or post-effective amendment has been filed, and, with
respect to such Exchange Registration Statement or any post-effective amendment,
when the same has become effective, (B) of any comments by the Commission and by
the blue sky or securities commissioner or regulator of any state with respect
thereto or any request by the Commission for amendments or supplements to such
Exchange Registration Statement or prospectus or for additional information,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of such Exchange Registration Statement or the initiation or
threatening of any proceedings for that purpose, (D) if at any time the
representations and warranties of the Issuer contemplated by Section 5 cease to
be true and correct in all material respects, (E) of the receipt by the Issuer
of any notification with respect to the suspension of

 

7



--------------------------------------------------------------------------------

the qualification of the Exchange Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose, (F) the occurrence
of any event that causes the Issuer to become an “ineligible issuer” as defined
in Rule 405, or (G) if at any time during the Resale Period when a prospectus is
required to be delivered under the Securities Act, that such Exchange
Registration Statement, prospectus, prospectus amendment or supplement or
post-effective amendment does not conform in all material respects to the
applicable requirements of the Securities Act and the Trust Indenture Act or
contains an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;

(iv) in the event that the Issuer would be required, pursuant to
Section 3(c)(iii)(G), to notify any broker-dealers holding Exchange Securities
(except as otherwise permitted during any Suspension Period), promptly prepare
and furnish to each such holder a reasonable number of copies of a prospectus
supplemented or amended so that, as thereafter delivered to purchasers of such
Exchange Securities during the Resale Period, such prospectus shall conform in
all material respects to the applicable requirements of the Securities Act and
the Trust Indenture Act and shall not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;

(v) use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of such Exchange Registration Statement or any
post-effective amendment thereto at the earliest practicable date;

(vi) use commercially reasonable efforts to (A) register or qualify the Exchange
Securities under the securities laws or blue sky laws of such jurisdictions as
are contemplated by Section 2(a) no later than the commencement of the Exchange
Offer, to the extent required by such laws, (B) subject to any Suspension
Period, keep such registrations or qualifications in effect and comply with such
laws so as to permit the continuance of offers, sales and dealings therein in
such jurisdictions until the expiration of the Resale Period, (C) take any and
all other actions as may be reasonably necessary or advisable to enable each
broker-dealer holding Exchange Securities to consummate the disposition thereof
in such jurisdictions and (D) obtain the consent or approval of each
governmental agency or authority, whether federal, state or local, which may be
required to effect the Exchange Registration, the Exchange Offer and the
offering and sale of Exchange Securities by broker-dealers during the Resale
Period; provided, however, that the Issuer shall not be required for any such
purpose to (1) qualify as a foreign corporation in any jurisdiction wherein it
would not otherwise be required to qualify but for the requirements of this
Section 3(c)(vi), (2) consent to general service of process in any such
jurisdiction or become subject to taxation in any such jurisdiction or (3) make
any changes to its certificate of incorporation or by-laws or other governing
documents or any agreement between it and its stockholders;

(vii) obtain a CUSIP number for all Exchange Securities, not later than the
applicable Effective Time; and

(viii) comply in all material respects with all applicable rules and regulations
of the Commission, and make generally available to its securityholders no later
than eighteen months after the Effective Time of such Exchange Registration
Statement, an “earning statement” of Parent and its subsidiaries complying with
Section 11(a) of the Securities Act (including, at the option of the Issuer,
Rule 158 thereunder).

 

8



--------------------------------------------------------------------------------

(d) In connection with the Issuer’s obligations with respect to the Shelf
Registration, if applicable, the Issuer shall:

(i) use commercially reasonable efforts to prepare and file with the Commission,
within the time periods specified in Section 2(b), a Shelf Registration
Statement on any form which may be utilized by the Issuer and which shall
register all of the Registrable Securities for resale by the holders thereof in
accordance with such method or methods of disposition as may be specified by the
holders of Registrable Securities as, from time to time, may be Electing Holders
and use commercially reasonable efforts to cause such Shelf Registration
Statement to become effective within the time periods specified in Section 2(b);

(ii) mail the Notice and Questionnaire to persons identified to the Issuer as
holders of Registrable Securities (A) not less than 20 days prior to the
anticipated Effective Time of the Shelf Registration Statement or (B) in the
case of an “automatic shelf registration statement” (as defined in Rule 405),
mail the Notice and Questionnaire to the holders of Registrable Securities not
later than the Effective Time of such Shelf Registration Statement, and in any
such case no holder shall be entitled to be named as a selling securityholder in
the Shelf Registration Statement, and no holder shall be entitled to use the
prospectus forming a part thereof for resales of Registrable Securities at any
time, unless and until such holder has returned a completed and signed Notice
and Questionnaire to the Issuer;

(iii) after the Effective Time of the Shelf Registration Statement, upon the
request of any holder of Registrable Securities that is not then an Electing
Holder, promptly send a Notice and Questionnaire to such holder; provided that
the Issuer shall not be required to take any action to name such holder as a
selling securityholder in the Shelf Registration Statement or to enable such
holder to use the prospectus forming a part thereof for resales of Registrable
Securities until such holder has returned a completed and signed Notice and
Questionnaire to the Issuer;

(iv) as soon as practicable prepare and file with the Commission such amendments
and supplements to such Shelf Registration Statement and the prospectus included
therein as may be necessary to effect and maintain the effectiveness of such
Shelf Registration Statement for the period specified in Section 2(b) and as may
be required by the applicable rules and regulations of the Commission and the
instructions applicable to the form of such Shelf Registration Statement, and
furnish to the Electing Holders copies of any such supplement or amendment as
soon as reasonably practicable following its filing with the Commission to the
extent such documents are not publicly available on the Commission’s EDGAR
System;

(v) comply in all material respects with the provisions of the Securities Act
with respect to the disposition of all of the Registrable Securities covered by
such Shelf Registration Statement in accordance with the intended methods of
disposition by the Electing Holders provided for in such Shelf Registration
Statement;

(vi) provide the Electing Holders and not more than one counsel for all the
Electing Holders the opportunity to participate in the preparation of such Shelf
Registration Statement, each prospectus included therein or filed with the
Commission and each amendment or supplement thereto;

 

9



--------------------------------------------------------------------------------

(vii) for a reasonable period prior to the filing of such Shelf Registration
Statement, and throughout the period specified in Section 2(b), make available
at reasonable times at the Issuer’s principal place of business within the
United States or such other reasonable place within the United States for
inspection by the persons referred to in Section 3(d)(vi) who shall certify to
the Issuer that they have a current intention to sell the Registrable Securities
pursuant to the Shelf Registration such financial and other information and
books and records of the Issuer, and cause the officers, employees, counsel and
independent certified public accountants of the Issuer to respond to such
inquiries, as shall be reasonably necessary (and in the case of counsel, not
violate an attorney-client privilege, in such counsel’s reasonable belief), in
the judgment of the respective counsel referred to in Section 3(d)(vi), to
conduct a reasonable investigation within the meaning of Section 11 of the
Securities Act; provided, however, that the foregoing inspection and information
gathering on behalf of the Electing Holders shall be conducted by one counsel
designated by the holders of at least a majority in aggregate principal amount
of the Registrable Securities held by the Electing Holders at the time
outstanding and provided further that each such party shall be required to
maintain in confidence and not to disclose to any other person any information
or records reasonably designated by the Issuer as being confidential, until such
time as (A) such information becomes a matter of public record (whether by
virtue of its inclusion in such Shelf Registration Statement or otherwise), or
(B) such person shall be required so to disclose such information pursuant to a
subpoena or order of any court or other governmental agency or body having
jurisdiction over the matter (subject to the requirements of such order, and
only after such person shall have given the Issuer prompt prior written notice
of such requirement), or (C) such information is required to be set forth in
such Shelf Registration Statement or the prospectus included therein or in an
amendment to such Shelf Registration Statement or an amendment or supplement to
such prospectus in order that such Shelf Registration Statement, prospectus,
amendment or supplement, as the case may be, complies with applicable
requirements of the federal securities laws and the rules and regulations of the
Commission and does not contain an untrue statement of a material fact or omit
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing;

(viii) promptly notify each of the Electing Holders and confirm such advice in
writing, (A) when such Shelf Registration Statement or the prospectus included
therein or any prospectus amendment or supplement or post-effective amendment
has been filed, and, with respect to such Shelf Registration Statement or any
post-effective amendment, when the same has become effective, (B) of any
comments by the Commission and by the blue sky or securities commissioner or
regulator of any state with respect thereto or any request by the Commission for
amendments or supplements to such Shelf Registration Statement or prospectus or
for additional information, (C) of the issuance by the Commission of any stop
order suspending the effectiveness of such Shelf Registration Statement or the
initiation or threatening of any proceedings for that purpose, (D) if at any
time the representations and warranties of the Issuer set forth in Section 5
cease to be true and correct in all material respects, (E) of the receipt by the
Issuer of any notification with respect to the suspension of the qualification
of the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such

 

10



--------------------------------------------------------------------------------

purpose, (F) the occurrence of any event that causes the Issuer to become an
“ineligible issuer” as defined in Rule 405, or (G) if at any time when a
prospectus is required to be delivered under the Securities Act, that such Shelf
Registration Statement, prospectus, prospectus amendment or supplement or
post-effective amendment does not conform in all material respects to the
applicable requirements of the Securities Act and the Trust Indenture Act or
contains an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;

(ix) use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of such Shelf Registration Statement or any
post-effective amendment thereto at the earliest practicable date;

(x) if requested by any Electing Holder, promptly incorporate in a prospectus
supplement or post-effective amendment such information as is required by the
applicable rules and regulations of the Commission and as such Electing Holder
reasonably specifies should be included therein relating to the terms of the
sale of such Registrable Securities, including information with respect to the
principal amount of Registrable Securities being sold by such Electing Holder,
the name and description of such Electing Holder, the offering price of such
Registrable Securities and any discount, commission or other compensation
payable in respect thereof and with respect to any other material terms of the
offering of the Registrable Securities to be sold by such Electing Holder; and
make all required filings of such prospectus supplement or post-effective
amendment as promptly as reasonably practicable after notification of the
matters to be incorporated in such prospectus supplement or post-effective
amendment;

(xi) furnish to each Electing Holder and the counsel referred to in
Section 3(d)(vi) an executed copy (or a conformed copy) of such Shelf
Registration Statement, each such amendment and supplement thereto (in each case
including all exhibits thereto (in the case of an Electing Holder of Registrable
Securities, upon request) and documents incorporated by reference therein) and
such number of copies of such Shelf Registration Statement (excluding exhibits
thereto and documents incorporated by reference therein unless specifically so
requested by such Electing Holder) and of the prospectus included in such Shelf
Registration Statement (including each preliminary prospectus and any summary
prospectus), in conformity in all material respects with the applicable
requirements of the Securities Act and the Trust Indenture Act to the extent
such documents are not available through the Commission’s EDGAR System (or any
successor system), and such other documents, as such Electing Holder may
reasonably request in order to facilitate the offering and disposition of the
Registrable Securities owned by such Electing Holder and to permit such Electing
Holder to satisfy the prospectus delivery requirements of the Securities Act;
and subject to Section 3(e), the Issuer hereby consents to the use of such
prospectus (including such preliminary and summary prospectus) and any amendment
or supplement thereto by each such Electing Holder (subject to any applicable
Suspension Period), in each case in the form most recently provided to such
person by the Issuer, in connection with the offering and sale of the
Registrable Securities covered by the prospectus (including such preliminary and
summary prospectus) or any supplement or amendment thereto; provided that such
Electing Holder shall cease using such prospectus upon receipt of any notice
from the Issuer pursuant to Section 3(d)(iii) until such prospectus is
subsequently supplemented or amended in accordance with Section 3(e);

 

11



--------------------------------------------------------------------------------

(xii) use commercially reasonable efforts to (A) register or qualify the
Registrable Securities to be included in such Shelf Registration Statement under
such securities laws or blue sky laws of such jurisdictions as any Electing
Holder shall reasonably request, (B) keep such registrations or qualifications
in effect and comply with such laws so as to permit the continuance of offers,
sales and dealings therein in such jurisdictions during the period the Shelf
Registration Statement is required to remain effective under Section 2(b) and
for so long as may be necessary to enable any such Electing Holder to complete
its distribution of Registrable Securities pursuant to such Shelf Registration
Statement, (C) take any and all other actions as may be reasonably necessary or
advisable to enable each such Electing Holder to consummate the disposition in
such jurisdictions of such Registrable Securities and (D) obtain the consent or
approval of each governmental agency or authority, whether federal, state or
local, which may be required to effect the Shelf Registration or the offering or
sale in connection therewith or to enable the selling holder or holders to
offer, or to consummate the disposition of, their Registrable Securities;
provided, however, that the Issuer shall not be required for any such purpose to
(1) qualify as a foreign corporation in any jurisdiction wherein it would not
otherwise be required to qualify but for the requirements of this
Section 3(d)(xii), (2) consent to general service of process in any such
jurisdiction or become subject to taxation in any such jurisdiction or (3) make
any changes to its certificate of incorporation or by-laws or other governing
documents or any agreement between it and its stockholders;

(xiii) unless any Registrable Securities shall be in book-entry only form,
cooperate with the Electing Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold, which
certificates, if so required by any securities exchange upon which any
Registrable Securities are listed, shall be printed, penned, lithographed,
engraved or otherwise produced by any combination of such methods, on steel
engraved borders, and which certificates shall not bear any restrictive legends;

(xiv) obtain a CUSIP number for all Securities that have been registered under
the Securities Act, not later than the applicable Effective Time;

(xv) notify in writing each holder of Registrable Securities of any proposal by
the Issuer to amend or waive any provision of this Agreement pursuant to
Section 8(h) and of any amendment or waiver effected pursuant thereto, each of
which notices shall contain the text of the amendment or waiver proposed or
effected, as the case may be; and

(xvi) comply in all material respects with all applicable rules and regulations
of the Commission, and make generally available to its securityholders no later
than eighteen months after the Effective Time of such Shelf Registration
Statement an “earning statement” of Parent and its subsidiaries complying with
Section 11(a) of the Securities Act (including, at the option of the Issuer,
Rule 158 thereunder).

(e) In the event that the Issuer would be required, pursuant to
Section 3(d)(viii)(G), to notify the Electing Holders, the Issuer shall promptly
prepare and furnish to each of the Electing Holders a reasonable number of
copies of a prospectus supplemented or amended so that, as thereafter delivered
to purchasers of Registrable Securities, such prospectus

 

12



--------------------------------------------------------------------------------

shall conform in all material respects to the applicable requirements of the
Securities Act and the Trust Indenture Act and shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing. Each Electing Holder agrees that upon
receipt of any notice from the Issuer pursuant to Section 3(d)(viii)(G), such
Electing Holder shall forthwith discontinue the disposition of Registrable
Securities pursuant to the Shelf Registration Statement applicable to such
Registrable Securities until such Electing Holder shall have received copies of
such amended or supplemented prospectus, and if so directed by the Issuer, such
Electing Holder shall deliver to the Issuer (at the Issuer’s expense) all
copies, other than permanent file copies, of the prospectus covering such
Registrable Securities in such Electing Holder’s possession at the time of
receipt of such notice.

(f) In the event of a Shelf Registration, in addition to the information
required to be provided by each Electing Holder in its Notice and Questionnaire,
the Issuer may require such Electing Holder to furnish to the Issuer such
additional information regarding such Electing Holder and such Electing Holder’s
intended method of distribution of Registrable Securities as may be required in
order to comply with the Securities Act. Each such Electing Holder agrees to
notify the Issuer as promptly as practicable of any inaccuracy or change in
information previously furnished by such Electing Holder to the Issuer or of the
occurrence of any event in either case as a result of which any prospectus
relating to such Shelf Registration contains or would contain an untrue
statement of a material fact regarding such Electing Holder or such Electing
Holder’s intended method of disposition of such Registrable Securities or omits
to state any material fact regarding such Electing Holder or such Electing
Holder’s intended method of disposition of such Registrable Securities required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and promptly to furnish to the
Issuer any additional information required to correct and update any previously
furnished information or required so that such prospectus shall not contain,
with respect to such Electing Holder or the disposition of such Registrable
Securities, an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing.

(g) Until the expiration of one year after the Closing Date, the Issuer will
not, and will not permit any of its “affiliates” (as defined in Rule 144) that
are controlled by the Issuer to, resell any of the Securities that have been
reacquired by any of them except pursuant to an effective registration
statement, or a valid exemption from the registration requirements, under the
Securities Act.

(h) As a condition to its participation in the Exchange Offer, each holder of
Registrable Securities shall furnish, upon the request of the Issuer, a written
representation to the Issuer (which may be contained in the letter of
transmittal or “agent’s message” transmitted via The Depository Trust Company’s
Automated Tender Offer Procedures, in either case contemplated by the Exchange
Registration Statement) to the effect that (A) it is not an “affiliate”, as
defined in Rule 405 of the Securities Act, of the Issuer or if it is such an
“affiliate”, it will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable, (B) it is not
engaged in and does not intend to engage in, and has no arrangement or
understanding with any person to participate in, a distribution of the Exchange
Securities to be issued in the Exchange Offer, (C) it is acquiring the Exchange
Securities in its ordinary course of business, (D) if it is a broker-dealer that
holds Securities that were acquired for its own account as a result of
market-making activities or other trading activities (other than Securities
acquired directly from the Issuer or

 

13



--------------------------------------------------------------------------------

any of their affiliates), it will deliver a prospectus meeting the requirements
of the Securities Act in connection with any resales of the Exchange Securities
received by it in the Exchange Offer, (E) if it is a broker-dealer, that it did
not purchase the Securities to be exchanged in the Exchange Offer from the
Issuer or any of its affiliates, and (F) it is not acting on behalf of any
person who could not truthfully and completely make the representations
contained in the foregoing subclauses (A) through (E).

4. Registration Expenses.

The Issuer agrees to bear and to pay or cause to be paid promptly all expenses
incident to the Issuer’s performance of or compliance with this Agreement,
including (a) all Commission and any FINRA registration, filing and review fees
and expenses, (b) all fees and expenses in connection with the qualification of
the Registrable Securities, the Securities and the Exchange Securities, as
applicable, for offering and sale under the State securities and blue sky laws
referred to in Section 3(d)(xii) and determination of their eligibility for
investment under the laws of such jurisdictions as the Electing Holders may
designate, (c) all expenses relating to the preparation, printing, production,
distribution and reproduction of each registration statement required to be
filed hereunder, each prospectus included therein or prepared for distribution
pursuant hereto, each amendment or supplement to the foregoing, the expenses of
preparing the Securities or Exchange Securities, as applicable, for delivery and
the expenses of printing or producing any selling agreements and blue sky or
legal investment memoranda and all other documents in connection with the
offering, sale or delivery of Securities or Exchange Securities, as applicable,
to be disposed of (including certificates representing the Securities or
Exchange Securities, as applicable), (d) messenger, telephone and delivery
expenses relating to the offering, sale or delivery of Securities or Exchange
Securities, as applicable, and the preparation of documents referred in clause
(c) above, (e) fees and expenses of the Trustee under the Indenture, any agent
of the Trustee and any counsel for the Trustee and of any collateral agent or
custodian, (f) internal expenses (including all salaries and expenses of the
Issuer’s officers and employees performing legal or accounting duties),
(g) reasonable fees, disbursements and expenses of counsel and independent
certified public accountants of the Issuer, (h) reasonable and documented fees,
disbursements and expenses of one counsel for the Electing Holders retained in
connection with a Shelf Registration, as selected by the Electing Holders of at
least a majority in aggregate principal amount of the Registrable Securities
held by Electing Holders (which counsel shall be reasonably satisfactory to the
Issuer) (subject to a maximum not to exceed $50,000), (i) any fees charged by
securities rating services for rating the Registrable Securities, the Securities
or the Exchange Securities, as applicable, and (j) fees, expenses and
disbursements of any other persons, including special experts, retained by the
Issuer in connection with such registration (collectively, the “Registration
Expenses”). To the extent that any Registration Expenses are incurred, assumed
or paid by any holder of Registrable Securities, Securities or Exchange
Securities, as applicable, the Issuer shall reimburse such person for the full
amount of the Registration Expenses so incurred, assumed or paid promptly after
receipt of an appropriately documented request therefor. Notwithstanding the
foregoing, the holders of the Registrable Securities being registered shall pay
all agency fees and commissions and underwriting discounts and commissions, if
any, and transfer taxes, if any, attributable to the sale of such Registrable
Securities, Securities and Exchange Securities, as applicable, and the fees and
disbursements of any counsel or other advisors or experts retained by such
holders (severally or jointly), other than the counsel and experts specifically
referred to above.

 

14



--------------------------------------------------------------------------------

5. Indemnification and Contribution.

(a) Indemnification by the Issuer. The Issuer will indemnify and hold harmless
each of the holders of Registrable Securities included in an Exchange
Registration Statement and each of the Electing Holders as holders of
Registrable Securities included in a Shelf Registration Statement against any
losses, claims, damages or liabilities, joint or several, to which such holder
or such Electing Holder may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Exchange Registration
Statement or any Shelf Registration Statement, as the case may be, under which
such Registrable Securities, Securities or Exchange Securities were registered
under the Securities Act, or any preliminary, final or summary prospectus
(including, without limitation, any “issuer free writing prospectus” as defined
in Rule 433) contained therein or furnished by the Issuer to any such holder or
any such Electing Holder, or any amendment or supplement thereto, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse each such holder and each such
Electing Holder for any and all legal or other expenses reasonably incurred by
them in connection with investigating or defending any such action or claim as
such expenses are incurred; provided, however, that the Issuer shall not be
liable to any such person in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon (i) an untrue
statement or alleged untrue statement or omission or alleged omission made in
such registration statement, or preliminary, final or summary prospectus
(including, without limitation, any “issuer free writing prospectus” as defined
in Rule 433), or amendment or supplement thereto, in reliance upon and in
conformity with written information furnished to the Issuer by such person
expressly for use therein (ii) the use of any such registration statement, or
preliminary, final or summary prospectus (including, without limitation, any
“issuer free writing prospectus” as defined in Rule 433), or amendment or
supplement thereto after notice has been given to holders of Eligible Securities
pursuant to Section 3(c)(iii)(G) or Section 3(d)(viii)(G) prior to such time as
the Company furnishes an amended or supplemented prospectus pursuant to
Section 3(c)(iv) or Section 3(e).

(b) Indemnification by the Electing Holders. The Issuer may require, as a
condition to including any Registrable Securities in any Shelf Registration
Statement filed pursuant to Section 2(b), that the Issuer shall have received an
undertaking reasonably satisfactory to it from each Electing Holder of
Registrable Securities included in such Shelf Registration Statement, severally
and not jointly, to (i) indemnify and hold harmless the Issuer and all other
Electing Holders of Registrable Securities included in such Shelf Registration
Statement, against any losses, claims, damages or liabilities to which the
Issuer or such other Electing Holders may become subject, under the Securities
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon an untrue statement
or alleged untrue statement of a material fact contained in such registration
statement, or any preliminary, final or summary prospectus (including, without
limitation, any “issuer free writing prospectus” as defined in Rule 433)
contained therein or furnished by the Issuer to any Electing Holder, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in reliance upon and
in conformity with written information furnished to the Issuer by such Electing
Holder expressly for use therein, and (ii) reimburse the Issuer for any legal or
other expenses reasonably

 

15



--------------------------------------------------------------------------------

incurred by the Issuer in connection with investigating or defending any such
action or claim as such expenses are incurred; provided, however, that no such
Electing Holder shall be required to undertake liability to any person under
this Section 5(b) for any amounts in excess of the dollar amount of the proceeds
to be received by such Electing Holder from the sale of such Electing Holder’s
Registrable Securities pursuant to such registration.

(c) Notices of Claims, Etc. Promptly after receipt by an indemnified party under
subsection (a) or (b) above of written notice of the commencement of any action,
such indemnified party shall, if a claim in respect thereof is to be made
against an indemnifying party pursuant to the indemnification provisions of or
contemplated by this Section 5, notify such indemnifying party in writing of the
commencement of such action; but the omission so to notify the indemnifying
party shall not relieve it from any liability which it may have to any
indemnified party otherwise than under the indemnification provisions of or
contemplated by Section 5(a) or Section 5(b). In case any such action shall be
brought against any indemnified party and it shall notify an indemnifying party
of the commencement thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, such indemnifying party shall
not be liable to such indemnified party for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the prior written consent of
the indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act by or on behalf of any
indemnified party.

(d) Contribution. If for any reason the indemnification provisions contemplated
by Section 5(a) or Section 5(b) are unavailable to or insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 5(d) were determined by
pro rata allocation (even if the holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 5(d). The amount paid or
payable by an indemnified party as a result of the losses,

 

16



--------------------------------------------------------------------------------

claims, damages, or liabilities (or actions in respect thereof) referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim. Notwithstanding the provisions of this Section 5(d),
no Electing Holder shall be required to contribute any amount in excess of the
amount by which the dollar amount of the proceeds received by such holder from
the sale of any Registrable Securities (after deducting any fees, discounts and
commissions applicable thereto) exceeds the amount of any damages which such
holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The holders’ obligations in this Section 5(d) to
contribute shall be several in proportion to the principal amount of Registrable
Securities registered by them and not joint.

(e) The obligations of the Issuer under this Section 5 shall be in addition to
any liability which the Issuer may otherwise have and shall extend, upon the
same terms and conditions, to each officer, director and partner of each holder,
each Electing Holder, and each person, if any, who controls any of the foregoing
within the meaning of the Securities Act; and the obligations of the holders and
the Electing Holders contemplated by this Section 5 shall be in addition to any
liability which the respective holder or Electing Holder may otherwise have and
shall extend, upon the same terms and conditions, to each officer and director
of the Issuer (including any person who, with his consent, is named in any
registration statement as about to become a director of the Issuer) and to each
person, if any, who controls the Issuer within the meaning of the Securities
Act, as well as to each officer and director of the other holders and to each
person, if any, who controls such other holders within the meaning of the
Securities Act.

6. Underwritten Offerings.

Each holder of Registrable Securities hereby agrees with the Issuer and each
other such holder that no holder of Registrable Securities may participate in
any underwritten offering hereunder unless (a) the Issuer gives its prior
written consent to such underwritten offering, which consent shall not be
unreasonably withheld (b) the managing underwriter or underwriters thereof shall
be designated by Electing Holders holding at least a majority in aggregate
principal amount of the Registrable Securities to be included in such offering,
provided that such designated managing underwriter or underwriters is or are
reasonably acceptable to the Issuer, (c) each holder of Registrable Securities
participating in such underwritten offering agrees to sell such holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the persons selecting the managing underwriter or underwriters
hereunder and (d) each holder of Registrable Securities participating in such
underwritten offering completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements. The Issuer hereby
agrees with each holder of Registrable Securities that, to the extent it
consents to an underwritten offering hereunder, it will negotiate in good faith
and execute all indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements, including
using commercially reasonable efforts to procure customary legal opinions and
auditor “comfort” letters.

7. Rule 144.

(a) Facilitation of Sales Pursuant to Rule 144. The Issuer covenants to the
holders of Registrable Securities that to the extent it shall be required to do
so under the Exchange Act, the Issuer shall timely file the reports required to
be filed by it under the Exchange Act

 

17



--------------------------------------------------------------------------------

or the Securities Act (including the reports under Sections 13 and 15(d) of the
Exchange Act referred to in subparagraph (c)(1) of Rule 144), and shall take
such further action as any holder of Registrable Securities may reasonably
request, all to the extent required from time to time to enable such holder to
sell Registrable Securities without registration under the Securities Act within
the limitations of the exemption provided by Rule 144. Upon the request of any
holder of Registrable Securities in connection with that holder’s sale pursuant
to Rule 144, the Issuer shall deliver to such holder a written statement as to
whether it has complied with such requirements.

(b) Availability of Rule 144 Not Excuse for Obligations under Section 2. The
fact that holders of Registrable Securities may become eligible to sell such
Registrable Securities pursuant to Rule 144 shall not (1) cause such Securities
to cease to be Registrable Securities or (2) excuse the Issuer’ obligations set
forth in Section 2 of this Agreement, including without limitation the
obligations in respect of an Exchange Offer, Shelf Registration and Special
Interest.

8. Miscellaneous.

(a) No Inconsistent Agreements. The Issuer represents, warrants, covenants and
agrees that it has not granted, and shall not grant, registration rights with
respect to Registrable Securities, Exchange Securities or Securities, as
applicable, or any other securities which would be inconsistent with the terms
contained in this Agreement.

(b) Specific Performance. The parties hereto acknowledge that there would be no
adequate remedy at law if the Issuer fails to perform any of its obligations
hereunder and that the Initial Purchasers and the holders from time to time of
the Registrable Securities may be irreparably harmed by any such failure, and
accordingly agree that the Initial Purchasers and such holders, in addition to
any other remedy to which they may be entitled at law or in equity, shall be
entitled to compel specific performance of the obligations of the Issuer under
this Agreement in accordance with the terms and conditions of this Agreement, in
any court of the United States or any State thereof having jurisdiction. Time
shall be of the essence in this Agreement.

(c) Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally, by facsimile or by
courier, or three days after being deposited in the mail (registered or
certified mail, postage prepaid, return receipt requested) as follows: If to the
Issuer, to MagnaChip Semiconductor Corporation, c/o MagnaChip Semiconductor,
Inc., at 20400 Stevens Creek Boulevard, Suite 370, Cupertino, CA 95014,
Attention: General Counsel, Fax: (408) 625-5990, and if to a holder, to the
address of such holder set forth in the security register or other records of
the Issuer, or to such other address as the Issuer or any such holder may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

(d) Parties in Interest. All the terms and provisions of this Agreement shall be
binding upon, shall inure to the benefit of and shall be enforceable by the
parties hereto, the holders from time to time of the Registrable Securities and
the respective successors and assigns of the foregoing. In the event that any
transferee of any holder of Registrable Securities shall acquire Registrable
Securities, in any manner, whether by gift, bequest, purchase, operation of law
or otherwise, such transferee shall, without any further writing or action of
any kind, be deemed a beneficiary hereof for all purposes and such Registrable
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such

 

18



--------------------------------------------------------------------------------

Registrable Securities such transferee shall be entitled to receive the benefits
of, and be conclusively deemed to have agreed to be bound by all of the
applicable terms and provisions of this Agreement. If the Issuer shall so
request, any such successor, assign or transferee shall agree in writing to
acquire and hold the Registrable Securities subject to all of the applicable
terms hereof.

(e) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statement as to the results thereof) made by or on behalf of any holder of
Registrable Securities, any director, officer or partner of such holder, or any
controlling person of any of the foregoing, and shall survive delivery of and
payment for the Registrable Securities pursuant to the Purchase Agreement, the
transfer and registration of Registrable Securities by such holder and the
consummation of an Exchange Offer.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(g) Headings. The descriptive headings of the several Sections and paragraphs of
this Agreement are inserted for convenience only, do not constitute a part of
this Agreement and shall not affect in any way the meaning or interpretation of
this Agreement.

(h) Entire Agreement; Amendments. This Agreement and the other writings referred
to herein (including the Indenture and the form of Securities) or delivered
pursuant hereto which form a part hereof contain the entire understanding of the
parties with respect to its subject matter. This Agreement supersedes all prior
agreements and understandings between the parties with respect to its subject
matter. This Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) only by a written instrument duly executed by
the Issuer and the holders of at least a majority in aggregate principal amount
of the Registrable Securities at the time outstanding. Each holder of any
Registrable Securities at the time or thereafter outstanding shall be bound by
any amendment or waiver effected pursuant to this Section 8(h), whether or not
any notice, writing or marking indicating such amendment or waiver appears on
such Registrable Securities or is delivered to such holder.

(i) Inspection. For so long as this Agreement shall be in effect, this Agreement
and a complete list of the names and addresses of all the record holders of
Registrable Securities shall be made available for inspection and copying on any
Business Day by any holder of Registrable Securities for proper purposes only
(which shall include any purpose related to the rights of the holders of
Registrable Securities under the Securities, the Indenture and this Agreement)
at the offices of the Issuer at the address thereof set forth in Section 8(c)
and at the office of the Trustee under the Indenture.

(j) Counterparts. This Agreement may be executed by the parties in counterparts,
each of which shall be deemed to be an original, but all such respective
counterparts shall together constitute one and the same instrument.

(k) Severability. If any provision of this Agreement, or the application thereof
in any circumstance, is held to be invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of such
provision in every other respect and of the remaining provisions contained in
this Agreement shall not be affected or impaired thereby.

 

19



--------------------------------------------------------------------------------

(l) Submission to Jurisdiction. The Issuer agrees that any suit or proceeding
arising in respect of this Agreement will be tried exclusively in the U.S.
District Court for the Southern District of New York or, if that court does not
have subject matter jurisdiction, in any state court located in The City and
County of New York and the Issuer agrees to submit to the jurisdiction of, and
to venue in, such courts.

 

20



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof for the Issuer and each of the Representatives
plus one for each counsel, and upon the acceptance hereof by you, on behalf of
each of the Initial Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Initial Purchasers and the
Issuer. It is understood that your acceptance of this letter on behalf of each
of the Initial Purchasers is pursuant to the authority set forth in a form of
Agreement among Initial Purchasers, the form of which shall be submitted to the
Issuer for examination upon request, but without warranty on your part as to the
authority of the signers thereof.

 

Very truly yours, MagnaChip Semiconductor Corporation By:   /s/ Margaret Sakai  
Name:   Margaret Sakai   Title:   Executive Vice President and Chief Financial
Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Accepted as of the date hereof:

 

BARCLAYS CAPITAL INC. By:   /s/ Christina Park   Name:   Christina Park   Title:
  Managing Director

On their own behalf and on behalf of each of the Initial Purchasers



--------------------------------------------------------------------------------

Exhibit A

MagnaChip Semiconductor Corporation

INSTRUCTION TO DTC PARTICIPANTS

(Date of Mailing)

URGENT - IMMEDIATE ATTENTION REQUESTED

DEADLINE FOR RESPONSE: [DATE] *

The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the 6.625% Senior Notes due 2021 (the
“Securities”) of MagnaChip Semiconductor Corporation (the “Issuer”) are held.

The Issuer is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof. In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by [    ].* Please forward a copy of the enclosed documents to
each beneficial owner that holds interests in the Securities through you. If you
require more copies of the enclosed materials or have any questions pertaining
to this matter, please contact the Issuer at [    ].

 

* Not less than 28 calendar days from date of mailing.

 

A-1



--------------------------------------------------------------------------------

MagnaChip Semiconductor Corporation

Notice of Registration Statement

and

Selling Securityholder Questionnaire

[            ], 2021

Reference is hereby made to the Exchange and Registration Rights Agreement (the
“Exchange and Registration Rights Agreement”) among MagnaChip Semiconductor
Corporation (the “Issuer”), and the Initial Purchasers named therein. Pursuant
to the Exchange and Registration Rights Agreement, the Issuer has filed or will
file with the United States Securities and Exchange Commission (the
“Commission”) a registration statement on Form [    ] (the “Shelf Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Issuer’s 6.625% Senior Notes
due 2021 (the “Securities”). A copy of the Exchange and Registration Rights
Agreement has been filed as an exhibit to the Shelf Registration Statement and
can be obtained from the Commission’s website at www.sec.gov. All capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Exchange and Registration Rights Agreement.

Each beneficial owner of Registrable Securities (as defined below) is entitled
to have the Registrable Securities beneficially owned by it included in the
Shelf Registration Statement. In order to have Registrable Securities included
in the Shelf Registration Statement, this Notice of Registration Statement and
Selling Securityholder Questionnaire (“Notice and Questionnaire”) must be
completed, executed and delivered to the Issuer’s counsel at the address set
forth herein for receipt ON OR BEFORE [    ]. Beneficial owners of Registrable
Securities who do not properly complete, execute and return this Notice and
Questionnaire by such date (i) will not be named as selling securityholders in
the Shelf Registration Statement and (ii) may not use the Prospectus forming a
part thereof for resales of Registrable Securities.

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.

The term “Registrable Securities” is defined in the Exchange and Registration
Rights Agreement.

 

A-2



--------------------------------------------------------------------------------

ELECTION

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Exchange and Registration Rights
Agreement, including, without limitation, Section 5 of the Exchange and
Registration Rights Agreement, as if the undersigned Selling Securityholder were
an original party thereto.

Pursuant to the Exchange and Registration Rights Agreement, the undersigned has
agreed to indemnify and hold harmless the Issuer, its officers who sign any
Shelf Registration Statement, and each person, if any, who controls the Issuer
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act of 1934, as amended (the “Exchange Act”), against certain loses
arising out of an untrue statement, or the alleged untrue statement, of a
material fact in the Shelf Registration Statement or the related prospectus or
the omission, or alleged omission, to state a material fact required to be
stated in such Shelf Registration Statement or the related prospectus, but only
to the extent such untrue statement or omission, or alleged untrue statement or
omission, was made in reliance on and in conformity with the information
provided in this Notice and Questionnaire.

Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Issuer
and Trustee the Notice of Transfer set forth in Appendix A to the Prospectus and
as Exhibit B to the Exchange and Registration Rights Agreement.

The Selling Securityholder hereby provides the following information to the
Issuer and represents and warrants that such information is accurate and
complete:

 

A-3



--------------------------------------------------------------------------------

QUESTIONNAIRE

 

(1)   (a)   Full legal name of Selling Securityholder:    

 

  (b)   Full legal name of registered Holder (if not the same as in (a) above)
of Registrable Securities listed in Item (3) below:    

 

  (c)   Full legal name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in Item (3) below are
held:    

 

(2)   Address for notices to Selling Securityholder:    

 

     

 

     

 

      Telephone:  

 

      Fax:  

 

      Contact Person:  

 

      E-mail for Contact Person:  

 

  (3)   Beneficial Ownership of Securities:     Except as set forth below in
this Item (3), the undersigned does not beneficially own any Securities.   (a)  

Principal amount of Registrable Securities beneficially owned:          
                           

CUSIP No(s). of such Registrable Securities:                      
                                            

  (b)   Principal amount of Securities other than Registrable Securities
beneficially owned:    

 

    CUSIP No(s). of such other Securities:                 
                           (c)  

Principal amount of Registrable Securities that the undersigned wishes to be
included in the Shelf Registration
Statement:                                     

CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement:                                       
                      

(4)   Beneficial Ownership of Other Securities of the Issuer:     Except as set
forth below in this Item (4), the undersigned Selling Securityholder is not the
beneficial or registered owner of any other securities of the Issuer, other than
the Securities listed above in Item (3).     State any exceptions here:    

 

   

 

   

 

 

A-4



--------------------------------------------------------------------------------

(5)   Individuals who exercise dispositive powers with respect to the
Securities:      If the Selling Securityholder is not an entity that is required
to file reports with the Commission pursuant to Section 13 or 15(d) of the
Exchange Act (a “Reporting Company”), then the Selling Securityholder must
disclose the name of the natural person(s) who exercise sole or shared
dispositive powers with respect to the Securities. Selling Securityholders
should disclose the beneficial holders, not nominee holders or other such others
of record. In addition, the Commission has provided guidance that Rule 13d-3 of
the Securities Exchange Act of 1934 should be used by analogy when determining
the person or persons sharing voting and/or dispositive powers with respect to
the Securities.   (a)    Is the holder a Reporting Company?      Yes
                                 No                   If “No”, please answer
Item (5)(b).   (b)    List below the individual or individuals who exercise
dispositive powers with respect to the Securities:     

 

    

 

    

 

     Please note that the names of the persons listed in (b) above will be
included in the Shelf Registration Statement and related Prospectus. (6)  
Relationships with the Issuer:      Except as set forth below, neither the
Selling Securityholder nor any of its affiliates, officers, directors or
principal equity holders (5% or more) has held any position or office or has had
any other material relationship with the Issuer (or its predecessors or
affiliates) during the past three years.      State any exceptions here:     

 

    

 

    

 

(7)   Plan of Distribution:      Except as set forth below, the undersigned
Selling Securityholder intends to distribute the Registrable Securities listed
above in Item (3) only as follows (if at all): Such Registrable Securities may
be sold from time to time directly by the undersigned Selling Securityholder.
Such Registrable Securities may be sold in one or more transactions at fixed
prices, at prevailing market prices at the time of sale, at varying prices
determined at the time of sale, or at negotiated prices. Such sales may be
effected in transactions (which may involve crosses or block transactions)
(i) on any national securities exchange or quotation service on which the
Registered Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market, (iii) in transactions otherwise than on such exchanges
or services or in the over-the-counter market, or (iv) through the writing of
options. In connection with sales of the

 

A-5



--------------------------------------------------------------------------------

    Registrable Securities or otherwise, the Selling Securityholder may enter
into hedging transactions with broker-dealers, which may in turn engage in short
sales of the Registrable Securities in the course of hedging the positions they
assume. The Selling Securityholder may also sell Registrable Securities short
and deliver Registrable Securities to close out such short positions, or loan or
pledge Registrable Securities to broker-dealers that in turn may sell such
securities.     State any exceptions here:    

 

   

 

   

 

    Note: In no event may such method(s) of distribution take the form of an
underwritten offering of Registrable Securities without the prior written
agreement of the Issuer. (8)   Broker-Dealers:     The Commission requires that
all Selling Securityholders that are registered broker-dealers or affiliates of
registered broker-dealers be so identified in the Shelf Registration Statement.
In addition, the Commission requires that all Selling Securityholders that are
registered broker-dealers be named as underwriters in the Shelf Registration
Statement and related Prospectus, even if they did not receive the Registrable
Securities as compensation for underwriting activities.   (a)   State whether
the undersigned Selling Securityholder is a registered broker-dealer:     Yes
                                 No                (b)   If the answer to (a) is
“Yes”, you must answer (i) and (ii) below, and (iii) below if applicable. Your
answers to (i) and (ii) below, and (iii) below if applicable, will be included
in the Shelf Registration Statement and related Prospectus.     (i)    Were the
Securities acquired as compensation for underwriting activities?     Yes
                                 No                  If you answered “Yes”,
please provide a brief description of the transaction(s) in which the Securities
were acquired as compensation:    

 

   

 

   

 

    (ii)    Were the Securities acquired for investment purposes?     Yes
                                 No                  (iii)    If you answered
“No” to both (i) and (ii), please explain the Selling Securityholder’s reason
for acquiring the Securities:    

 

   

 

   

 

 

A-6



--------------------------------------------------------------------------------

  (c)   State whether the undersigned Selling Securityholder is an affiliate of
a registered broker-dealer and, if so, list the name(s) of the broker-dealer
affiliate(s):     Yes                                  No                 

 

   

 

   

 

  (d)   If you answered “Yes” to question (c) above:     (i)    Did the
undersigned Selling Securityholder purchase Registrable Securities in the
ordinary course of business?     Yes                                  No
                 If the answer is “No” to question (d)(i), provide a brief
explanation of the circumstances in which the Selling Securityholder acquired
the Registrable Securities:    

 

   

 

   

 

    (ii)    At the time of the purchase of the Registrable Securities, did the
undersigned Selling Securityholder have any agreements, understandings or
arrangements, directly or indirectly, with any person to dispose of or
distribute the Registrable Securities?     Yes             
                    No                      If the answer is “Yes” to question
(d)(ii), provide a brief explanation of such agreements, understandings or
arrangements:    

 

   

 

   

 

    If the answer is “No” to Item (8)(d)(i) or “Yes” to Item (8)(d)(ii), you
will be named as an underwriter in the Shelf Registration Statement and the
related Prospectus. (9)   Hedging and short sales:   (a)   State whether the
undersigned Selling Securityholder has or will enter into “hedging transactions”
with respect to the Registrable Securities:     Yes             
                    No                  If “Yes”, provide below a complete
description of the hedging transactions into which the undersigned Selling
Securityholder has entered or will enter and the purpose of such hedging
transactions, including the extent to which such hedging transactions remain in
place:    

 

   

 

   

 

 

A-7



--------------------------------------------------------------------------------

  (b)    Set forth below is Interpretation A.65 of the Commission’s July 1997
Manual of Publicly Available Interpretations regarding short selling:      “An
issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made. There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”      By
returning this Notice and Questionnaire, the undersigned Selling Securityholder
will be deemed to be aware of the foregoing interpretation.

*        *        *         *        *

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules and regulations thereunder, particularly
Regulation M (or any successor rule or regulation).

The Selling Securityholder hereby acknowledges its obligations under the
Exchange and Registration Rights Agreement to indemnify and hold harmless the
Issuer and certain other persons as set forth in the Exchange and Registration
Rights Agreement.

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Issuer, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.

The Selling Securityholder hereby acknowledges its obligations under the
Exchange and Registration Rights Agreement to suspend use of the Shelf
Registration Statement under certain circumstances as set forth in the Exchange
and Registration Rights Agreement.

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Issuer in connection with the preparation of the
Shelf Registration Statement and related Prospectus.

 

A-8



--------------------------------------------------------------------------------

In accordance with the Selling Securityholder’s obligation under Section 3(d) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify the Issuer of any inaccuracies
or changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in effect
and to provide such additional information that the Issuer may reasonably
request regarding such Selling Securityholder and the intended method of
distribution of Registrable Securities in order to comply with the Securities
Act. Except as otherwise provided in the Exchange and Registration Rights
Agreement, all notices hereunder and pursuant to the Exchange and Registration
Rights Agreement shall be made in writing, by hand-delivery, first-class mail,
or air courier guaranteeing overnight delivery as follows:

 

(i) To the Issuer:         

 

     

 

     

 

     

 

     

 

   (ii) With a copy to:         

 

     

 

     

 

     

 

     

 

  

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Issuer’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Issuer and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above. This Notice
and Questionnaire shall be governed in all respects by the laws of the State of
New York.

 

A-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Dated:                     

 

 

Selling Securityholder (Print/type full legal name of beneficial owner of
Registrable Securities) By:  

 

Name:   Title:  

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [    ] TO THE ISSUER’S COUNSEL AT:

 

 

 

 

 

 

 

A-10



--------------------------------------------------------------------------------

Exhibit B

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

Wilmington Trust, National Association

MagnaChip Semiconductor Corporation

c/o Wilmington Trust, National Association

[Address of Trustee]

Attention:   Trust Officer

Re: 6.625% Senior Notes due 2021 (the “Notes”) of MagnaChip Semiconductor
Corporation (the “Issuer”)

Dear Sirs:

Please be advised that                              has transferred $        
aggregate principal amount of the above-referenced Notes pursuant to an
effective Registration Statement on Form [    ] (File No. 333-         ) filed
by the Issuer.

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the Prospectus
dated [                    ] or in supplements thereto, and that the aggregate
principal amount of the Notes transferred are the Notes listed in such
Prospectus opposite such owner’s name.

Dated:                     

 

Very truly yours,  

 

  (Name) By:  

 

  (Authorized Signature)

 

B-1